Case 5:20-cv-00054-EKD-JCH Document 62 Filed 04/28/21 Page 1 of 3 Pageid#: 240




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                 HARRISONBURG DIVISION

 ALEXA LOWE D/B/A                              )
 ALEXA LOWE, LLC,                              )
                                               )
        Plaintiff,                             )      Civil Action No. 5:20-cv-00054
                                               )
 v.                                            )
                                               )      By: Elizabeth K. Dillon
 JTF LEASING, LLC, et al.,                     )          United States District Judge
                                               )
         Defendants.                           )

                                  MEMORANDUM OPINION

        This case involves injuries to a show horse in an automobile accident, the injuries leading

 to the horse being euthanized. Defendants Steve Bluman and Equo, LLC move to dismiss the

 claims against them: (1) constructive fraud against Equo; (2) negligent hiring against Equo; and

 (3) breach of contract against Bluman. (Dkt. No. 28.)

        The court held a hearing on this motion on April 28, 2021. (Dkt. No. 61.) At the

 hearing, the court denied the motion as to the constructive fraud claim, granted the motion as to

 the breach of contract claim, and took under advisement the motion to dismiss the negligent

 hiring claim. For the reasons stated below, the court will dismiss the negligent hiring claim. The

 court will also grant plaintiff 21 days in which to file a motion for leave to amend her complaint.

 I. Negligent Hiring

        Plaintiff alleges that Equo had a duty and obligation to ensure that the horse

 transportation providers for whom it procured contracts were adequately insured to protect

 against the possibility of reasonably foreseeable loss. According to plaintiff, Equo failed to

 exercise due diligence, caution, and reasonable care when it recommended DMS.
Case 5:20-cv-00054-EKD-JCH Document 62 Filed 04/28/21 Page 2 of 3 Pageid#: 241




         A claim for negligent hiring in Virginia is stated as follows:

                   Liability for negligent hiring is based upon an employer’s failure to
                   exercise reasonable care in placing an individual with known
                   propensities, or propensities that should have been discovered by
                   reasonable investigation, in an employment situation in which, due
                   to the circumstances of the employment, it should have been
                   foreseeable that the hired individual posed a threat of injury to others
                   . . . . Mere proof of the failure to investigate a potential employee’s
                   background is not sufficient to establish an employer’s liability for
                   negligent hiring.

 Interim Pers. of Cent. Va., Inc. v. Messer, 559 S.E.2d 704, 707 (Va. 2002). The tort is “a

 doctrine of primary liability; the employer is principally liable for placing an unfit individual in

 an employment situation that involves unreasonable risk of harm to others.” Id.

         Equo argues that this claim should be dismissed because there is no employer/employee

 relationship between Equo and defendant DMS Equine Transport, the company hired to transport

 plaintiff’s horses. See Philip Morris, Inc. v. Emerson, 368 S.E.2d 268, 278 (Va. 1988) (stating

 that the Supreme Court of Virginia has never expressly imposed liability based on negligent

 hiring of an independent contractor, but the principle is set forth in Restatement of Torts

 (Second) § 411)). Pursuant to this Restatement section, liability is limited to physical harm to

 third persons. Because this action involves physical harm to personal property, plaintiff’s show

 horse, and not physical harm to a person, plaintiff cannot state a negligent hiring claim under

 Virginia law. 1

         At the hearing, plaintiff cited Richmond Metro. Auth. v. McDevitt Street Bovis, Inc., 507

 S.E.2d 344 (Va. 1998), in support of her argument that there can be a negligent hiring claim in

 this situation. Following the hearing, counsel submitted an additional case for the court to

 consider. See Blake Constr. Co. v. Alley, 353 S.E.2d 724 (Va. 1987). In McDevitt, the Supreme


         1
             The parties noted some question about whether Virginia law or Florida law governs this dispute. Both
 parties agreed, however, that Virginia law applies to plaintiff’s tort claims.


                                                         2
Case 5:20-cv-00054-EKD-JCH Document 62 Filed 04/28/21 Page 3 of 3 Pageid#: 242




 Court of Virginia affirmed the dismissal of a constructive fraud claim because the allegations of

 constructive fraud were “nothing more than allegations of negligent performance of contractual

 duties and are, therefore, not actionable in tort.” 507 S.E.2d at 347. In Blake, the court held that

 a general contractor could not recover from an architect or engineer for economic loss in the

 absence of privity of contract. 353 S.E.2d at 725. Neither case involved the tort of negligent

 hiring. Neither case supports the argument that Virginia would recognize the negligent hiring

 tort when there is no allegation of physical harm to a person.

 II. Conclusion

        For these reasons, the court will grant the motion to dismiss with respect to the negligent

 hiring claim against Equo. The court will enter an appropriate order.

        Entered: April 28, 2021.




                                                       /s/ Elizabeth K. Dillon
                                                       Elizabeth K. Dillon
                                                       United States District Judge




                                                  3
